2022 IL 126606



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 126606)

               PNC BANK, NATIONAL ASSOCIATION, Appellee, v.
         JERZY KUSMIERZ et al., Appellants (Brian T. Heath et al., Appellees).


                              Opinion filed January 21, 2022.



        CHIEF JUSTICE ANNE M. BURKE delivered the judgment of the court, with
     opinion.

        Justices Garman, Theis, Neville, Michael J. Burke, Overstreet, and Carter
     concurred in the judgment and opinion.



                                        OPINION

¶1      This case concerns whether a petition for relief from a void judgment filed
     under section 2-1401(f) of the Code of Civil Procedure (Code) (735 ILCS 5/2-
     1401(f) (West 2016)) is subject to dismissal based on laches. The circuit court of
     Du Page County dismissed the petition at issue, applying both laches and the
     bona fide purchaser protections set forth in section 2-1401(e) of the Code (id. § 2-
     1401(e)). The appellate court affirmed. 2020 IL App (2d) 190521. For the reasons
     that follow, we affirm the appellate court’s judgment.


¶2                                    BACKGROUND

¶3       On March 30, 2011, plaintiff, PNC Bank, National Association (PNC), filed a
     foreclosure complaint in the circuit court of Du Page County against defendants,
     Jerzy and Halina Kusmierz. The complaint sought foreclosure of the real property
     commonly known as 1405 Wisconsin Avenue, Lombard, Illinois, 60148. PNC
     retained Metro Detective Agency, LLC (Metro), to serve the summons. On March
     31, 2011, Jennifer I. Magida, a Metro employee, attempted to serve defendants at
     the subject address but discovered that the property consisted of a vacant lot. On
     April 1, Magida served both defendants at the property commonly known as 1107
     West Eaton Court, Palatine, Illinois, 60067. Three days later, on April 4, PNC filed
     a motion in the trial court requesting appointment of a special process server. The
     court granted the motion on the same day and entered an order appointing Metro as
     special process server. On April 7, PNC filed affidavits of service with the clerk of
     the court showing that Magida served defendants with summons on April 1 at the
     Palatine address.

¶4       Defendants failed to appear in court to defend the action. On February 27, 2012,
     PNC moved for an order of default against defendants and a judgment of
     foreclosure and sale. On February 28, 2012, the trial court granted the motions and
     entered the requested orders. PNC complied with all statutory notice requirements,
     and the property was sold at a judicial sale back to PNC. On June 12, 2012, the
     court confirmed the judicial sale of the property. Notices of the foregoing
     proceedings were mailed to defendants at the Palatine address. In 2013, Nellisa S.
     Ragland and Brian T. Heath purchased the property from PNC for $24,000 and
     constructed a single-family home on the property, financing the construction with
     $42,000 in personal funds and two mortgage loans totaling $292,650.

¶5       On September 12, 2018, more than seven years after being served with the
     foreclosure complaint and summons, defendants filed a petition for relief from void
     judgments pursuant to section 2-1401(f) of the Code (735 ILCS 5/2-1401(f) (West
     2016)). The petition alleged that the orders entered against defendants were void



                                             -2-
     ab initio because the trial court lacked personal jurisdiction over them. Defendants
     claimed that they were never properly served because the process server was not
     appointed by the court at the time of service, in violation of section 2-202(a) of the
     Code. See id. § 2-202(a) (requiring a private detective to be specially appointed by
     the court before serving process in Cook County). In their prayer for relief,
     defendants requested that the court quash service, vacate all orders entered against
     them, find that defendants are the owners of the property, restore possession of the
     property to them, and order PNC and the current owners to pay monetary restitution
     for use and occupancy and profits derived from the property from June 12, 2012,
     to the present.

¶6       Third-party respondents, Ragland and Heath, filed a combined motion to
     dismiss the petition pursuant to section 2-619.1 (id. § 2-619.1). They contended that
     they were entitled to the protections afforded to bona fide purchasers under section
     2-1401(e) (id. § 2-1401(e)) because they were unaware of the alleged jurisdictional
     defect and such defect was not apparent on the face of the record. They also
     contended that the petition was barred by laches and requested improper relief. In
     their supporting affidavits, respondents attested that, from 2013 to the present, they
     paid at least $29,500 in property taxes and $6500 in insurance coverage, in addition
     to the personal funds and mortgage loans they used to purchase the property and
     construct their home. Their mortgagee, Mortgage Electronic Registration Systems,
     Inc., as nominee for STC Capital Bank, was given leave by the court to join
     respondents’ motion. PNC subsequently filed its own section 2-619.1 combined
     dismissal motion, arguing that defendants’ section 2-1401 petition was barred by
     laches, was moot, and requested improper relief.

¶7        On May 21, 2019, the trial court entered an order granting the dismissal motions
     and dismissing the petition with prejudice. Among other things, the trial court held
     that defendants’ petition was barred by laches as to both PNC and third-party
     respondents. The appellate court affirmed the judgment of dismissal. 2020 IL App
     (2d) 190521. The court concluded that third-party respondents were entitled to the
     statutory protections for bona fide purchasers under section 2-1401(e) because the
     alleged defect in service was not apparent on the face of the record. Id. ¶¶ 24-27
     (citing 735 ILCS 5/2-1401(e) (West 2018)). The court also held that defendants’
     petition, as applied to PNC, was barred by laches. Id. ¶¶ 28-34. The court held that
     laches may preclude a party from obtaining relief where the other party has suffered




                                             -3-
       prejudice from the unreasonable delay, even where the judgment being challenged
       is void. Id.

¶8          This court allowed defendants’ petition for leave to appeal. Ill. S. Ct. R. 315
       (eff. Oct. 1, 2019). We also allowed the Illinois Land Title Association and the
       Illinois Mortgage Bankers Association to file amicus curiae briefs in support of
       PNC’s position. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).


¶9                                         ANALYSIS

¶ 10       On appeal to this court, defendants argue that the dismissal of their petition was
       improper because (1) third-party respondents do not qualify as bona fide purchasers
       under section 2-1401(e) and (2) laches does not apply to a petition challenging a
       judgment as void. The issues raised in this appeal require this court to review the
       dismissal of a petition pursuant to section 2-619(a)(9). 735 ILCS 5/2-619(a)(9)
       (West 2016). A motion to dismiss filed under this section admits the legal
       sufficiency of the complaint but raises an affirmative defense or other matter that
       avoids the legal effect of or defeats the claim. Id.; Rehfield v. Diocese of Joliet,
       2021 IL 125656, ¶ 21. Our review of the trial court’s dismissal of defendants’
       petition under section 2-619 is de novo. Rehfield, 2021 IL 125656, ¶ 23. We also
       review de novo the dismissal of a section 2-1401 petition. People v. Carter, 2015
       IL 117709, ¶ 13.

¶ 11       In their petition, defendants contend the orders entered against them in the
       foreclosure action were void because service was defective and, thus, the trial court
       never obtained personal jurisdiction over them. Defendants’ claim is based on a
       violation of section 2-202(a), which provides that a private process server cannot
       serve process on a defendant in Cook County without first being appointed by the
       circuit court. 735 ILCS 5/2-202(a) (West 2016). Since the court did not specially
       appoint Magida until three days after service took place, defendants allege that
       service was defective, rendering the resulting judgments void.

¶ 12      This court recently addressed section 2-202(a) in Municipal Trust & Savings
       Bank v. Moriarty, 2021 IL 126290. In that case, we held that section 2-202(a)
       requires strict compliance where the case originates in a county outside Cook
       County but the defendant is served in Cook County. Id. ¶¶ 21, 23. We thus held that




                                               -4-
       service of a defendant in Cook County by a process server who was not specially
       appointed to do so was defective, even though the case was filed in Kankakee
       County. Id. ¶ 23. In so holding, we reiterated the following well-established
       principles governing personal jurisdiction:

              “A judgment entered by a court that lacks jurisdiction over the parties is
          void and may be challenged at any time, either directly or collaterally.
          [Citation.] Personal jurisdiction may be established either by service of process
          in accordance with statutory requirements or by a party’s voluntary submission
          to the court’s jurisdiction. [Citation.] A judgment rendered without voluntary
          submission or service of process in strict statutory compliance is void regardless
          of whether the defendant had actual knowledge of the proceedings. [Citation.]”
          Id. ¶ 17.

¶ 13       Plaintiffs do not dispute that a void judgment is not subject to ordinary time
       limits and may be challenged at any time. Plaintiffs contend, however, that
       defendants do not have a right to relief here based on the bona fide purchaser
       protections set forth in section 2-1401(e) of the Code and the equitable doctrine of
       laches. We address each in turn.


¶ 14                                  I. Section 2-1401(e)

¶ 15       Section 2-1401 allows a party to seek relief from a final judgment, including a
       default judgment, by filing a petition more than 30 days after judgment is entered.
       See Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 101-02 (2002); 735
       ILCS 5/2-1401(a) (West 2016). Proceedings under section 2-1401, though filed in
       the same case in which the judgment was entered, are considered an independent
       and separate action and not a continuation of the underlying litigation. Warren
       County Soil & Water Conservation District v. Walters, 2015 IL 117783, ¶ 31.
       Generally, petitions filed under this section must be filed within two years after
       entry of the judgment and allege the following: (1) due diligence in presenting the
       defense or claim, (2) due diligence in filing the petition, and (3) a meritorious
       defense. Smith v. Airoom, Inc., 114 Ill. 2d 209, 220-21 (1986). However, a party
       who files a petition for relief under section 2-1401(f) on the ground that the
       judgment is void need not comply with these procedural requirements. Sarkissian,
       201 Ill. 2d at 104; 735 ILCS 5/2-1401(f) (West 2016) (“Nothing contained in this



                                              -5-
       Section affects any existing right to relief from a void order or judgment, or to
       employ any existing method to procure that relief.”). Thus, petitions based on
       voidness grounds may be filed outside the two-year limitations period and need not
       allege a meritorious defense and due diligence. Sarkissian, 201 Ill. 2d at 104.

¶ 16       Even if a judgment is void for lack of jurisdiction, however, a petitioner may
       be precluded from obtaining relief from a third-party purchaser pursuant to section
       2-1401(e). In re Application of the County Collector, 397 Ill. App. 3d 535, 549
       (2009). Section 2-1401(e) states as follows:

          “Unless lack of jurisdiction affirmatively appears from the record proper, the
          vacation or modification of an order or judgment pursuant to the provisions of
          this Section does not affect the right, title or interest in or to any real or personal
          property of any person, not a party to the original action, acquired for value
          after the entry of the order or judgment but before the filing of the petition, nor
          affect any right of any person not a party to the original action under any
          certificate of sale issued before the filing of the petition, pursuant to a sale based
          on the order or judgment.” 735 ILCS 5/2-1401(e) (West 2016).

¶ 17       Section 2-1401(e) protects a bona fide purchaser’s interest in property where
       the defect in service is not apparent from the record and the purchaser was not a
       party to the original action but acquired title before the filing of the petition. U.S.
       Bank National Ass’n v. Rahman, 2016 IL App (2d) 150040, ¶ 26 (citing
       Christiansen v. Saylor, 297 Ill. App. 3d 719, 724 (1998), and City of Rockford v.
       Lemar, 157 Ill. App. 3d 350, 352-53 (1987)). Thus, where the rights of innocent
       third-party purchasers have attached, a petitioner challenging a judgment as void
       can obtain relief only where the alleged personal jurisdictional defect affirmatively
       appears in the record. JPMorgan Chase Bank, N.A. v. Robinson, 2020 IL App (2d)
       190275, ¶ 22. In determining whether a lack of jurisdiction affirmatively appears
       in the record, we must look at the whole record, including the pleadings, the return
       on the process, and the judgment of the trial court. State Bank of Lake Zurich v.
       Thill, 113 Ill. 2d 294, 313 (1986); Rahman, 2016 IL App (2d) 150040, ¶ 27. A lack
       of personal jurisdiction is apparent from the record when it does not require inquiry
       beyond the face of the record. Thill, 113 Ill. 2d at 314.

¶ 18       The appellate court below examined the record in this case and found nothing
       on the face of the record to indicate that defendants were served in Cook County or



                                                 -6-
       that the special process server was required to be appointed by the court. 2020 IL
       App (2d) 190521, ¶ 27. The appellate court thus held that “a third-party purchaser
       would not, on the record alone, have any reason to suspect that service was not in
       compliance with section 2-202(a).” Id. Accordingly, “[b]ecause the jurisdictional
       defect [did] not affirmatively appear on the face of the record, section 2-1401(e)
       protect[ed] the purchasers’ rights in the property.” Id. We agree with the appellate
       court.

¶ 19        The record contains two affidavits by Magida, both dated April 5, 2011. The
       first affidavit states that on April 1, 2011, Magida served Jerzy Kusmierz by abode
       service when she handed the complaint and summons to his wife, Halina, at 1107
       West Eaton Court, Palatine, IL, 60067. According to the affidavit, on April 4, 2011,
       Magida mailed the summons to Jerzy Kusmierz at his usual place of abode. The
       second affidavit states that Magida effected personal service of Halina on April 1,
       2011, at the Palatine address. Both affidavits attest: “I am a registered employee of
       a Private Detective Agency licensed by the Illinois Department of Financial and
       Professional Regulation and thereby authorized to serve process within the State of
       Illinois pursuant to 735 ILCS 5/2-202(a).” The returns of service state the zip code
       of the service address to be 60067 but do not state the county in which service was
       made.

¶ 20       Defendants argue that respondents had constructive notice of the jurisdictional
       defect because the trial court’s order appointing Metro as special process server
       was dated April 4, 2011, three days after service took place. According to
       defendants, the appointment order combined with the proof of service in the record
       should have put respondents on notice that service of process failed to comply with
       section 2-202(a). In support of this argument, defendants cite C.T.A.S.S. & U.
       Federal Credit Union v. Johnson, 383 Ill. App. 3d 909 (2008). In Johnson, the
       plaintiff credit union filed a complaint in Cook County against the defendant to
       recover on a defaulted loan. Id. at 910. The record showed that the process server
       served the defendant 11 days before being appointed by the court. Id. After the
       plaintiff obtained a default judgment and the property was sold at a sheriff’s sale,
       the defendant promptly filed emergency motions to quash service and vacate the
       judgments. Id. The trial court granted the motions, and the appellate court affirmed.
       Id. The court held the trial court lacked personal jurisdiction over the defendant
       because service of process was made before the special process server was




                                               -7-
       appointed. Id. at 910-12. Furthermore, the court rejected the third-party purchaser’s
       invocation of section 2-1401(e), finding that the jurisdictional defect was apparent
       from the record. Id. at 912-13. The court held: “The record here shows that the
       special process server served process before being appointed to do so. This was
       sufficient to notify [the third-party purchaser] of a potential jurisdictional defect.”
       Id. at 913.

¶ 21       Johnson is easily distinguished from the case at bar. The underlying action in
       Johnson was filed in Cook County, and no question was raised concerning the fact
       that service took place in Cook County. Thus, the purchasers should have known
       that the special process server was statutorily required to be court-appointed before
       serving process. By contrast, the underlying action in this case was filed in Du Page
       County, and the record does not specify in which county service was made. If
       service was made in Du Page County or any other county outside Cook, section 2-
       202(a) does not require court appointment of a special process server. See 735 ILCS
       5/2-202(a) (West 2016); Moriarty, 2021 IL 126290, ¶ 21. Accordingly, the court’s
       order appointing Metro as special process server, standing alone, does not show a
       jurisdictional defect because there is nothing in the record to indicate that the
       process server was required to be appointed by the court for service to be effective.

¶ 22       We find nothing on the face of the record that affirmatively demonstrates that
       service took place in Cook County, requiring the special process server to be
       appointed by the court. Determining in which county the service address was
       located requires us to review materials beyond the face of the record, which we may
       not do. See Thill, 113 Ill. 2d at 314; see also Robinson, 2020 IL App (2d) 190275,
       ¶¶ 25-26 (defendant’s citation of a map outside the record defeated defendant’s
       argument that record affirmatively showed service took place in Cook County);
       BankUnited, National Ass’n v. Giusti, 2020 IL App (2d) 190522, ¶ 32 (where
       service affidavit failed to indicate whether defendant was served in Cook or
       Du Page County, affidavit did not establish a jurisdictional defect on its face);
       Rahman, 2016 IL App (2d) 150040, ¶ 39 (“[I]t was impossible to determine in
       which county service occurred from the face of the affidavits—outside materials
       were necessary.”).

¶ 23       We find that the jurisdictional defect complained of by defendants does not
       affirmatively appear on the face of the record. We hold, therefore, that section 2-




                                                -8-
       1401(e) protects third-party respondents’ rights in the property despite the alleged
       jurisdictional defect. See Rahman, 2016 IL App (2d) 150040, ¶ 42. This holding
       applies equally to the purchasers’ mortgagee, Mortgage Electronic Registration
       Systems, Inc., who is entitled to bona fide purchaser status and the protections
       provided by section 2-1401(e). See Robinson, 2020 IL App (2d) 190275, ¶ 28 (“A
       mortgage of realty is afforded the same protections as a bona fide purchaser if the
       mortgage is supported by consideration and secured in good faith, without
       knowledge or notice of adverse claims.”); US Bank National Ass’n v. Villasenor,
       2012 IL App (1st) 120061, ¶ 58 (“The law measures bona fide purchasers and
       mortgagees under the same standards.”). Therefore, the trial court did not err in
       dismissing defendants’ petition with respect to third-party respondents.


¶ 24                                         II. Laches

¶ 25       The trial court held that laches precludes defendants from obtaining relief in
       this case. Laches is an equitable principle that bars relief for a litigant whose
       unreasonable delay in bringing an action has prejudiced the other party. Richter v.
       Prairie Farms Dairy, Inc., 2016 IL 119518, ¶ 51. “The doctrine is grounded in the
       equitable notion that courts are reluctant to come to the aid of a party who has
       knowingly slept on his rights to the detriment of the opposing party.” Tully v. State,
       143 Ill. 2d 425, 432 (1991). Unlike a statute of limitations, laches concerns more
       than the mere passage of time. Richter, 2016 IL 119518, ¶ 51. Rather, laches is
       “principally a question of the inequity of permitting the claim to be enforced, an
       inequity founded upon some change in the condition or relation of the property and
       parties, and where there is such a change as to make it inequitable to grant relief, it
       will be refused.” Pyle v. Ferrell, 12 Ill. 2d 547, 552 (1958) (citing McKey v.
       McKean, 384 Ill. 112 (1943)).

¶ 26       The party asserting laches bears the burden of establishing the defense by a
       preponderance of the evidence. O’Brien v. Meyer, 281 Ill. App. 3d 832, 834 (1996).
       Two elements must be established for laches to successfully defeat a claim: (1) lack
       of diligence by the party asserting the claim and (2) prejudice to the opposing party
       resulting from the delay. Tully, 143 Ill. 2d at 432. While laches depends on the facts
       and circumstances of each case (id. at 432-33), it may be determined on a motion




                                                -9-
       to dismiss if its applicability is established on the face of the pleadings (In re
       Adoption of Miller, 106 Ill. App. 3d 1025, 1032 (1982)).

¶ 27       Defendants argue that laches can never apply to a petition seeking relief from a
       void judgment because a void judgment may be attacked at any time. See, e.g.,
       People v. Castleberry, 2015 IL 116916, ¶ 11 (“ ‘Where jurisdiction is lacking, any
       resulting judgment rendered is void and may be attacked either directly or indirectly
       at any time.’ ” (quoting People v. Davis, 156 Ill. 2d 149, 155 (1993))). Defendants’
       argument disregards caselaw recognizing that laches may apply in appropriate
       circumstances to preclude relief from a void judgment. Illinois courts have long
       held that laches may be raised in response to a collateral attack on a void judgment.
       See, e.g., James v. Frantz, 21 Ill. 2d 377, 383 (1961) (“laches is a familiar defense
       when the validity of an earlier judgment or decree has been attacked”); Koberlein
       v. First National Bank of St. Elmo, 376 Ill. 450, 456-57 (1941) (upholding laches
       as a defense to a proceeding to set aside a foreclosure judgment based on lack of
       service); In re Jamari R., 2017 IL App (1st) 160850, ¶ 55 (“ ‘Illinois cases
       recognize that even if service of process is defective an attack on a decree may be
       barred by laches’ ” (quoting Rodriguez v. Koschny, 57 Ill. App. 3d 355, 361
       (1978))); Miller v. Bloomberg, 60 Ill. App. 3d 362, 365 (1978) (“a void decree may
       be attacked at any time by the parties themselves or by any person who is affected
       thereby *** although the equitable defense of laches may be interposed”).

¶ 28       Nevertheless, despite the caselaw to the contrary, defendants raise several
       arguments in support of their position that laches does not apply to an attack on a
       void judgment. First, they argue that applying laches under these circumstances
       effectively imposes a due diligence requirement on jurisdictional challenges to void
       orders. This argument confuses the procedural requirements for bringing a section
       2-1401 petition with the defense of laches. Laches is an affirmative defense that is
       unrelated to the merits of the suit. Federal National Mortgage Ass’n v. Altamirano,
       2020 IL App (2d) 190198, ¶ 26; see also Richter, 2016 IL 119518, ¶ 50 (laches is
       an affirmative matter that avoids the effect of or defeats the claim under section 2-
       619(a)(9)). While defendants were not required to allege or prove due diligence in
       bringing their petition (Sarkissian, 201 Ill. 2d at 104), plaintiffs were not precluded
       from raising laches as a defense. An affirmative defense admits the sufficiency of
       the petition but asserts new matter to defeat the claim. Altamirano, 2020 IL App
       (2d) 190198, ¶ 21. Defendants’ argument fails to recognize that, “in resolving a




                                               - 10 -
       laches issue, the merits of the [section] 2-1401 petition are not a consideration.”
       Id. 1

¶ 29       Defendants next contend that an equitable defense may not be asserted against
       a petition that raises a purely legal question. See In re Luis R., 239 Ill. 2d 295, 299
       (2010) (the absence or presence of jurisdiction is a purely legal question).
       Defendants rely on Walters, 2015 IL 117783, but this case is distinguishable. The
       question raised in this appeal—whether laches can be raised as an affirmative
       defense in response to a section 2-1401 petition alleging a void judgment—was
       neither raised nor considered by the court in Walters. At issue in that case was the
       legal sufficiency of a section 2-1401 petition and whether the trial court could
       exercise equity to relax the statutory due diligence requirements. Id. ¶¶ 26-28. Thus,
       Walters is of no help to defendants, as it did not involve laches or any other
       affirmative defense.

¶ 30       Furthermore, there is no support for defendants’ assertion that an equitable
       affirmative defense cannot be raised in a purely legal matter, particularly where
       defendants here are seeking both legal and equitable relief. See Altamirano, 2020
       IL App (2d) 190198, ¶ 22 (“ ‘[L]aches is now routinely applied in lawsuits
       simultaneously seeking both legal and equitable remedies.’ ” (quoting Valdovinos
       v. Tomita, 394 Ill. App. 3d 14, 18 (2009))). We thus reject this argument. We also
       reject defendants’ contention that the decisions allowing a laches defense to an
       attack on a void judgment represent a narrow exception involving compelling
       special interests, e.g., mineral rights or the welfare of minor children, that do not
       apply to this case. No previous case has so limited its holding, and we decline to
       impose the limitation suggested by defendants.

¶ 31       In this case, both elements of laches are clearly established on the face of the
       record. The first element is a lack of diligence by the party asserting the claim.
       Tully, 143 Ill. 2d at 432. This element “encompasses the plaintiff’s delay in bringing
       the action while having notice or knowledge of defendant’s conduct and the
       opportunity to file suit.” Tillman v. Pritzker, 2021 IL 126387, ¶ 26 (citing Pyle, 12

           1
            For this reason, some courts have found it unnecessary to determine whether the judgment
       being challenged is, in fact, void if laches applies. See James, 21 Ill. 2d at 381; Pyle, 12 Ill. 2d at
       552; Miller v. Siwicki, 8 Ill. 2d 362, 365 (1956); Jamari R., 2017 IL App (1st) 160850, ¶¶ 50, 65;
       Miller, 106 Ill. App. 3d at 1030.




                                                       - 11 -
       Ill. 2d at 553). There is no dispute that defendants received actual notice of the
       foreclosure complaint when they were served on April 1, 2011. Nor is it disputed
       that defendants did nothing to protect their rights in the property for more than
       seven years after receiving notice and more than six years after the property was
       sold at a judicial sale. Defendants’ responses to the motions to dismiss did not
       include any affidavits or other evidentiary materials to show that their six-year
       delay was reasonable. Nor do they offer any explanation for their delay in their
       briefs to this court.

¶ 32       Defendants argue that it is improper to decide the due diligence issue on the
       pleadings because their requests for discovery and an evidentiary hearing were
       denied by the trial court. We disagree. Throughout this litigation, defendants have
       never argued that they did not receive actual notice or that they acted with due
       diligence in bringing their petition. We fail to see how discovery and a hearing
       would be necessary to resolve this issue. For these reasons, we find that the element
       of lack of diligence has been established on the face of the pleadings.

¶ 33       The second element of laches is prejudice to the opposing party resulting from
       defendants’ delay in filing the petition. A party suffers prejudice in the context of
       laches where he or she “incurs risk, enters into obligations, or makes expenditures
       for improvements or taxes” while the other party remains passive. Pyle, 12 Ill. 2d
       at 555. Both PNC and third-party respondents fall within this category. PNC was
       prejudiced because the six-year delay increased defendants’ damages without
       detriment to themselves, resulted in PNC selling the property to bona fide
       purchasers, and prevented PNC from being able to recover the property used to
       secure defendants’ loan. With respect to third-party respondents, they purchased
       the property for value and expended considerable sums building a home on the
       property and paying taxes and insurance. Thus, we find that the record supports a
       finding of prejudice as to both PNC and third-party respondents. We hold that both
       elements of laches are established in the record and, therefore, that the trial court
       did not err in dismissing defendants’ petition based on laches.

¶ 34        Finally, defendants argue that the equitable doctrine of unclean hands bars the
       application of laches to their petition. The unclean hands doctrine bars relief when
       the party seeking that relief is guilty of misconduct in the subject matter of the
       litigation. Jameson Real Estate, LLC v. Ahmed, 2018 IL App (1st) 171534, ¶ 83.




                                              - 12 -
       Defendants contend that PNC is guilty of unclean hands by falsely representing that
       it properly served defendants when it did not. They also argue that third-party
       respondents committed misconduct because they took title to the property while
       being on notice of a jurisdictional defect. This argument is forfeited, as it was not
       raised in the trial court. See 1010 Lake Shore Ass’n v. Deutsche Bank National
       Trust Co., 2015 IL 118372, ¶¶ 14-15. Even if not forfeited, however, the claim is
       unavailing because defendants fail to provide any evidence of fraud or bad faith.
       See Gambino v. Boulevard Mortgage Corp., 398 Ill. App. 3d 21, 60 (2009) (for the
       unclean hands doctrine to apply, the party’s misconduct must rise to the level of
       fraud or bad faith).


¶ 35                                     CONCLUSION

¶ 36       For the foregoing reasons, the judgment of the appellate court, affirming the
       circuit court’s dismissal of defendants’ petition for relief from void judgments, is
       affirmed.


¶ 37      Affirmed.




                                              - 13 -